NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4313-17T3

KC DYER,

          Plaintiff-Appellant,

v.

NEW JERSEY TURNPIKE
AUTHORITY and THOMAS
MCGRATH,

     Defendants-Respondents.
__________________________

                   Argued telephonically March 24, 2020 –
                   Decided July 24, 2020

                   Before Judges Rothstadt, Moynihan and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-1273-14.

                   Richard Armen Mc Omber argued the cause for
                   appellant (McOmber & McOmber, PC, attorneys;
                   Richard Armen Mc Omber, Matthew Allen Luber, and
                   Elizabeth A. Matecki, of counsel and on the briefs).

                   Thomas Christoph Bigosinski argued the cause for
                   respondent New Jersey Turnpike Authority (McElroy,
                   Deutsch, Mulvaney, & Carpenter, LLP, attorneys;
            Thomas Christoph Bigosinski, of counsel and on the
            brief).

            Robyn Beth Gigl argued the cause for respondent
            Thomas McGrath (GluckWalrath LLP, attorneys;
            Robyn Beth Gigl, of counsel and on the brief; Fay L.
            Szakal, on the brief).

PER CURIAM

      In this employment discrimination matter, plaintiff KC Dyer appeals from

an April 24, 2018 order granting summary judgment in favor of defendants New

Jersey Turnpike Authority (NJTA) and Thomas McGrath and dismissing with

prejudice plaintiff's claims of hostile work environment sexual harassment and

retaliation, in violation of the New Jersey Law Against Discrimination (LAD),

N.J.S.A. 10:5-1 to -42, and intentional infliction of emotional distress (IIED).

Plaintiff's allegations centered on her discomfort arising from her supervisor

McGrath's behavior toward her for several years, beginning in 2004.

      In dismissing plaintiff's LAD claims, Judge Vincent Le Blon determined

that certain of plaintiff's claims were barred by the two-year statute of

limitations, but regardless, the periodic friction between plaintiff and McGrath

was not severe or pervasive enough to alter the conditions of plaintiff's

employment. The judge further concluded that plaintiff failed to identify acts

of retaliation and failed to make a prima facie showing of IIED. On appeal,


                                                                        A-4313-17T3
                                       2
plaintiff contends that the judge erred in dismissing each of her claims. Finding

no merit in these arguments, we affirm.

                                       I.

                                       A.

      We discern the following facts from the record, viewing them in the light

most favorable to plaintiff. See Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 523 (1995). In 2002, plaintiff began working as a data clerk in the finance

department of the New Jersey Highway Authority and reported to Stellanie

Callanan. In 2004, the New Jersey Highway Authority merged with the NJTA.

During the same year, plaintiff was promoted to the position of data analyst,

which involved auditing toll collectors and completing some clerical work, and

she began reporting to McGrath, the Audit Operations Supervisor, and three

supervisors under McGrath: Laurie Iko, Joanne Jackson, and Lynette Gonier .

McGrath reported to the Financial Manager, Michael Schwartz, and Schwartz

reported to the head of the finance department, Donna Manuelli.

      In March 2008, plaintiff was invited to interview for a higher paying

position in the maintenance department.       She emailed McGrath about the

interview and added, "I'd REALLY like to stay within this department but I

NEED more money, do you know of anything else coming up that I would


                                                                         A-4313-17T3
                                       3
qualify for making more money working for this department?" According to

plaintiff, she wanted to stay in the department because she "was a team player"

and "worked with [her] co[]workers well." Despite her interest in the position,

plaintiff stated she did not get the job because it "was already spoken for."

      From approximately December 22, 2009 through January 11, 2010,

plaintiff took a short leave of absence, after her physician certified to diagnoses

of anxiety, panic attacks, and insomnia.

      In August 2011, another position in the maintenance department became

available, but plaintiff declined. Later that month, plaintiff emailed Schwartz

and McGrath, expressing her interest in a promotion they had recently discussed.

She wrote, "I know I'm happy here☺ I'd love to stay and grow with the finance

department." Two months later, Schwartz wrote to Manuelli about an audit data

specialist position. He and McGrath recommended plaintiff for the position,

from among two other internal candidates, because plaintiff "ha[d] proven

herself as a valued employee," and she had "proficient computer skills and . . .

superior work histories." At the end of November, Manuelli awarded plaintiff

the promotion.

      In her new position, plaintiff continued to work under McGrath until she

took a medical leave of absence in May 2013. She returned to NJTA in October


                                                                           A-4313-17T3
                                        4
of that year, and she has continued working in the same position, although upon

her return, her seat was moved to a different floor, and she was instructed to

report to Callanan instead of McGrath. Plaintiff was advised that McGrath had

been instructed not to communicate with her, and McGrath honored that

instruction. McGrath has since retired from NJTA.

                                       B.

      NJTA's "Equal Employment Opportunity and Non-Discrimination

Harassment/Retaliation Policy," effective November 2, 2004, expressly

prohibits discrimination "against any individual in compensation or in terms,

conditions or privileges of employment based upon sex" or seventeen other

attributes. NJTA expects all employees "to accept these principles and to reflect

their spirit in everyday relationships with fellow staff members." It further

declares that all NJTA employees "have the right to be free from sexual

harassment . . . [and] inappropriate conduct and communications." The policy

incorporates NJTA's "Sexual Harassment" policy, effective January 11, 1993

and revised in March 2004, which defines sexual harassment and provides

specific examples of prohibited conduct. Any employee subjected to harassment

or discrimination in violation of these policies, or witnessing such an




                                                                         A-4313-17T3
                                       5
occurrence, is directed to report the incident in accordance with the procedures

outlined in the policies.

      According to Mary Elizabeth Garrity, NJTA's Director of Human

Resources, these policies are provided to all employees, and all employees must

attend anti-harassment training sessions every two years to address diversity

awareness and the prevention of discrimination, harassment, and retaliation.

Plaintiff does not dispute that she received copies of the policies or that she has

participated in required trainings.

                                        C.

      From 2005 through 2011, Schwartz issued several directives to

department employees regarding personal and social interactions during work

hours. In November 2005, he issued a memorandum to reinforce the rules

prohibiting "personal conversations and gatherings at another employee's desk"

to avoid disturbing coworkers and requiring employees to inform their

supervisor if they needed to leave their desks for an extended period. This

directive was prompted by "several complaints regarding excessive personal

conversations and extended breaks." These problems were not permanently

corrected, so Schwartz issued a similar memorandum in July 2007.




                                                                           A-4313-17T3
                                        6
      In November 2009, Schwartz distributed another memorandum,

implementing several new rules: All employees were required to take their

fifteen-minute morning and afternoon breaks at the same time and their one-

hour lunch break at one of two designated times; all in-office celebrations could

occur only during a break or lunch hour; and at all other times, employees were

not permitted to talk with friends or family.

      In August 2011, Schwartz issued yet another memorandum prohibiting

employees from allowing employees from other sections to be present in their

workspaces, unless the interaction was work-related.

      Plaintiff did not question Schwartz's authority to regulate such matters

within her department.     During these time frames, employees from other

departments would sometimes stop by plaintiff's cubicle to socialize, and

McGrath would complain about it, as it could be disruptive. However, according

to plaintiff, around the November 2005, July 2007, and November 2009 t ime

frames, McGrath would also "hang out" at her cubicle for an "excessive amount

of time." In addition to making plaintiff uncomfortable, it upset her coworkers

because they were not permitted to have visitors at their cubicles. Plaintiff did

not recall anyone other than her friend from a different department, Genia

McCue, visiting around the August 2011 time frame.


                                                                         A-4313-17T3
                                        7
                                       D.

      Plaintiff and McGrath's work relationship lasted around nine years. We

have summarized their interactions that are most pertinent to plaintiff's claims.

      On May 30, 2006, plaintiff emailed McGrath that she was running late to

work because of traffic. McGrath responded with the words "bad, bad girl."

Plaintiff stated this was not the end of the conversation, and she replied with

"yeah, I know," to which McGrath responded, "I thought you were pure."

Plaintiff replied, "I am," and McGrath wrote, "I think you deserve a spanking."

Plaintiff asserted that she did not preserve this part of the exchange because the

conversation made her panic, so she deleted the worst parts.

      Plaintiff's first formal complaint about McGrath occurred in April 2007,

after an incident at a department-organized baby shower for a coworker.

According to plaintiff, her supervisor Jackson had asked her to help set up for

the baby shower, so plaintiff obliged. McGrath entered the conference room,

asked plaintiff why she was there without permission, and told her she needed

his permission to be there. Plaintiff felt embarrassed, as it occurred in front of

several coworkers.    According to Kimberly Snyder Mohr and Sheri Ann




                                                                          A-4313-17T3
                                        8
Czajkowski, union shop stewards1 to whom plaintiff reported the incident,

McGrath "tapped her on the shoulder" before questioning her.           However,

plaintiff later stated that McGrath had "pushed" her and then pointed his finger

in her face. This was the only incident involving physical contact between

plaintiff and McGrath, and plaintiff stated that it was not in a sexual manner.

       After the incident, plaintiff met with Schwartz, McGrath, Snyder Mohr,

and Czajkowski for about twenty minutes. Plaintiff told McGrath that he made

her uncomfortable because he was "smothering" her and made inappropriate

comments, although she did not elaborate except to say that he would watch

everything she did and closely scrutinize her performance. She added that his

behavior caused her to believe that he disliked her. After hearing plaintiff's

concerns, McGrath apologized and said that he was unaware he made plaintiff

feel uncomfortable, so he agreed to stay away from her. Plaintiff felt the tone

of the meeting was cordial and believed it would resolve her concerns about

McGrath, so she accepted his apology.

       Plaintiff stated she did not report any sexual or otherwise inappropriate

comments at the 2007 meeting because it made her uncomfortable to say such



1
    Throughout plaintiff's employment, she has been a member of Local 97.


                                                                          A-4313-17T3
                                        9
things, but she "was hoping" Schwartz would have asked about it. Plaintiff

recalled that before 2007, McGrath once complimented her pedicure and told

her she should get his face painted on her nails. Plaintiff inferred that by saying

that, he meant he wanted to look up her dress. She responded, "[W]hy would I

get an old man's face painted on my toes?" According to plaintiff, because of

this conversation, her coworkers "retaliated" against her by not speaking to her

for six months.      In addition to this incident causing plaintiff to feel

uncomfortable, she recalled McGrath complimenting her outfit several times a

week around the same time.

      According to plaintiff, McGrath left her alone for a while after the

meeting, but about six months later, he started to "hang around [her] cubicle

again" and complained when other employees visited plaintiff.

      Although plaintiff claimed that McGrath's constant presence made her

uncomfortable, she admitted to inviting him to her cubicle on various occasions

for non-work-related purposes and voluntarily discussing personal matters with

him. She stated that she even considered him a "friend" at times. Sometimes

she would ask him for favors, which he granted, including her request for her to

go on a trip to Dunkin' Donuts during work hours and requests to adjust her work

schedule. She further stated that McGrath would also decline to reprimand her


                                                                           A-4313-17T3
                                       10
at times when she arrived late to work. In response to these "favors" for letting

her take off time from work, she once brought him a signed baseball from a

Yankees game.

      During 2008 and early 2009, plaintiff and McGrath exchanged certain

emails, which plaintiff now asserts are evidence of his harassment. On June 18,

2018, plaintiff emailed McGrath to ask if she could only put in for half a day

because her ride to work, McCue, needed to leave early that day. McGrath said

it was not a problem and added, "Tell G she owes ME."

      On September 17, 2008, plaintiff emailed McGrath to ask if she could take

a short lunch and leave early to attend a dentist appointment. McGrath told her

he would think about it and then responded a few minutes later, "[L]et's see, are

you coming to the picnic, the [C]hristmas party?" Plaintiff responded, "Def the

Christmas party!!!! I have to see on the picnic," and then explained why she

might not be able to attend the picnic. The conversation ended after McGrath

wrote, "[W]e won[']t be seeing you then, but the lunch thing is ok, I told [Iko]."

Plaintiff stated that on four occasions, McGrath conditioned his approval of her

request for personal time on her attending his picnics.

      On December 12, 2008, plaintiff asked McGrath if she could leave early

because she was not feeling well. McGrath responded, "[Y]ou will owe." When


                                                                          A-4313-17T3
                                       11
plaintiff replied with "?," McGrath explained, "[I]f you leave, you have no time

right? [Y]ou will have to make it up."

      On February 12, 2009, McGrath emailed plaintiff, "I didn't say it, but you

look nice." Plaintiff responded, "Awe, Thank you!!!" Finally, five days later,

McGrath emailed plaintiff, "[A]re you being shy?           [T]rying to tell me

something?" Plaintiff replied, "Ha. You wish that was it!!!!!!! LOL."

      In April 2009, McGrath sent plaintiff a Facebook message that read, "You

are 'Dirty Thirty' this week, make sure you enjoy yourself."

      On December 7, 2009, plaintiff emailed McGrath in response to his

department email offering to treat the employees for the holiday season. She

thanked him for the offer and also asked if she could move to Gonier's old seat

because she "like[d] being alone" and was "hearing way to[o] much gossip."

McGrath replied that she could not have the seat, as it had already been assigned

to someone else. Plaintiff stated that the gossip to which she was referring was

caused by her coworkers' resentment of the way McGrath treated her.

      On December 10, 2009, plaintiff emailed Czajkowski about "a major

problem" with McGrath that occurred while plaintiff was telling a coworker she

was "aggravated" she could not use the Internet at work to check her bank

account. McGrath overheard and told plaintiff she would never have that access.


                                                                         A-4313-17T3
                                      12
The conversation turned into a screaming match, and according to plaintiff,

McGrath insinuated that non-managerial employees were less responsible than

him and that if plaintiff did not like the policy she should leave. Plaintiff added

that after their argument, McGrath emailed everyone whom he supervised,

instructing them to be on time to work. Plaintiff explained that this upset her

because McGrath would let it slide when she arrived late.

      Czajkowski replied, explaining that McGrath's explanation of the Internet

access policy was correct, including his view that it would not change, but she

offered to speak with McGrath about his tone. She added that plaintiff was

taking risks by frequently arriving late, "since other people in [the] department

are scrutinized for their time minute by minute" and could complain about

McGrath giving plaintiff preferential treatment.

      Within days of the argument, plaintiff met with Manuelli and Czajkowski

to discuss McGrath. Plaintiff complained that McGrath spent too much time at

her cubicle and stated that she did not want to be friends with him. She also

testified that she showed Manuelli several emails revealing McGrath's

inappropriate behavior. According to plaintiff, this prompted Manuelli to tear

up the notice of subordination Schwartz had drafted about plaintiff's behavior

toward McGrath during their argument over the Internet policy.           She also


                                                                           A-4313-17T3
                                       13
testified that Manuelli assured her, "[M]y door is always open if you want to

come in and talk to me and I'll make sure he stays away from you," and "if you

need to move we can move you." In response to plaintiff's comments, Manuelli

met with McGrath and Schwartz and instructed McGrath to limit his interactions

with plaintiff to work-related conversations and office pleasantries.

      For almost a year, McGrath stayed away from plaintiff.             Then, in

December 2010, Human Resources sent all employees a memorandum

announcing the death of plaintiff's father, so McGrath and several other

coworkers attended the wake, which was open to the public. According to

plaintiff, after the wake, "[McGrath] started coming around more."

                                        E.

      During the spring of 2013, a series of events occurred, which prompted

plaintiff to file an Equal Employment Opportunity (EEO) complaint with NJTA.

In her June 24, 2013 complaint, plaintiff expressed that she "was being

smothered by [McGrath's] constant attention." He visited plaintiff at her cubicle

several times daily but would not interact with other employees in this way, and

he would tell her that her coworkers disliked her. After plaintiff told him to stop

saying such things, he stopped but continued to visit her cubicle regularly.




                                                                           A-4313-17T3
                                       14
      According to plaintiff, during the week of April 15, 2013, she was

covering for two coworkers, so when McGrath stopped by her cubicle, she told

him she did not have time to talk. According to plaintiff, McGrath "became

frantic" and said, "What is it, what do you need help with. I will help you; I will

help you do anything." When plaintiff declined the offer, he replied, "I'll help

you with anything because I like you." Plaintiff claimed she had to turn her

chair away to get him to leave her alone. She explained that she had initially

declined to report this incident, as well as others, because she "hoped . . .

McGrath would stop on his own after repeated hints."

      Then, in May 2013, plaintiff asked Schwartz for a week of vacation. She

assumed that McGrath had reported her recent complaints to Schwartz, when

Schwartz told her, "[W]hen we gave [you] this position we thought you could

handle it, you have to grow a thicker skin." Plaintiff responded that McGrath

"acts like he owns me and he doesn't leave my desk." Schwartz suggested that

she talk to McGrath, and she said that she had done so to no avail, she did "not

want to make waves," and she just wanted to "take the week to work through

this." Schwartz ultimately allowed plaintiff to take the week off.

      When plaintiff returned to work, McGrath instructed her to open bags of

mail for the toll collectors, which she proceeded to do for three days. He also


                                                                           A-4313-17T3
                                       15
yelled at her one day after her friend from the engineering department had

visited her during the last ten minutes of the previous workday. McGrath told

her that someone complained about it, and then he said, "[W]ould you just listen

to me . . . I am trying to be your fucking friend!"

      Later in the week, plaintiff saw that "mail was thrown all over [her] desk,"

so she went to speak with Iko, and said, "I guess I am opening mail again today."

Iko informed plaintiff that Schwartz had ordered the finance department

employees to assist with opening the bags. According to the complaint, plaintiff

"had a full blown panic attack and ran downstairs to human resources." She

spoke with Garrity, who told her that McGrath was told he was not allowed to

speak with her anymore. Plaintiff responded, "That explained . . . why he was

doing my work and leaving me no work to do." Garrity testified that this was

the first time she became aware of plaintiff's concerns about McGrath's

behavior.

      Plaintiff summarized her complaints as her having dealt with, for nine

years, McGrath "acting like he ha[d] ownership over [her]," and refusing to stop,

despite repeated requests.       To illustrate the continuity of McGrath's

inappropriate behavior, plaintiff attached copies of several e-mails she felt were

inappropriate, dated from May 30, 2006 to September 4, 2009. Plaintiff stated


                                                                          A-4313-17T3
                                       16
that she declined to mention anything of a sexual nature because she "didn't want

to get [McGrath] in trouble" and "just wanted to be moved away from him."

      Although not discussed in the EEO complaint, after these incidents,

plaintiff visited NJTA's medical department in tears and explained that her

supervisor had been harassing her for weeks, and after having taken a leave of

absence for a week, she returned to the office with "a lot of work on her desk,"

causing her to feel "overwhelmed and frustrated." Noting that plaintiff had

previously been treated for stress anxiety and panic disorder, NJTA's physician

excused her from work. Plaintiff's personal physician agreed and informed

Garrity that when plaintiff returned to work she would "need a different

placement . . . to accommodate her medical issues." Thereafter, plaintiff was

approved for temporary disability. 2

      Noreen Daniels, NJTA's EEO officer, investigated plaintiff's complaint

with the assistance of NJTA's in-house attorney, Mark Schneider.           Daniels




2
  When she presented for a medical evaluation at NJTA's medical department
on June 14, 2013, the doctor informed her she was ineligible for temporary
disability benefits because her medical leave was connected to the workplace.
Four days later, Garrity emailed plaintiff and advised her that she needed t o fill
out the workers' compensation paperwork and that NJTA would be processing
her temporary disability papers. The following day, she was approved for
temporary disability, retroactive to May 31, 2013.
                                                                           A-4313-17T3
                                       17
interviewed plaintiff and McGrath separately during July 2013, and Schneider

took notes during both interviews.

      According to the interview notes, plaintiff felt that McGrath was

"smothering" and isolating her. She complained that McGrath was "creepy" and

his inappropriate behavior began around 2004. She also complained that he

started "hanging around her cubicle all day" in 2007. Throughout the years,

McGrath would make inappropriate comments.           For example, he asked if

plaintiff was wearing lipstick, instructed other employees not to speak with

plaintiff or go near her, sent plaintiff emails saying she owed him if she wanted

to take time off, and constantly talked about his ex-girlfriend after they ended

their relationship. He also left CDs of love songs at plaintiff's desk and once

visited a bar down the street from plaintiff's home. In addition, he would not

give plaintiff any work but then "inundated her" with mail to open. Plaintiff did

not identify any physical contact between her and McGrath, other than claiming

that he "pushed" her during their interaction before the baby shower. Plaintiff

explained that she reported McGrath's behavior to three supervisors, and on one

occasion when she complained to Schwartz, he told her she needed to "grow a

thicker skin." According to plaintiff, she did not recall much from this meeting,




                                                                         A-4313-17T3
                                      18
other than that she remembered mentioning that she told Daniels that McGrath

would make comments about a coworker's breasts.

      During McGrath's interview, he did not express any major problems with

plaintiff. According to him, plaintiff was a good worker and even asked for

extra work. He never had to write her up or speak to her about poor performance.

Overall, he found her "very pleasant[] but very sensitive [and] a little paranoid."

In response to plaintiff's complaint that he had "banned" a male employee from

her cubicle, he explained that the employee "was banned from everywhere"

because he was not part of their department. He denied that asking plaintiff to

open the mailbags was punishment, as everyone was required to do so at times,

and he denied taking assignments away from her. He added that he had no

romantic feelings for plaintiff and never asked her on a date. If he ever told her

she owed him for something, he meant in terms of work, and he denied any quid

pro quo and ever asking plaintiff if she was wearing lipstick. He had never had

any physical contact with plaintiff, other than before the baby shower incident,

when he recalled tapping her on the shoulder to get her attention.

      After Daniels and Schneider reviewed the interview notes and documents

plaintiff and McGrath provided, Daniels found she was unable to conclude there

had been a violation of NJTA's policy against discrimination and sexual


                                                                           A-4313-17T3
                                       19
harassment. On August 1, 2013, Daniels and Schneider met with McGrath to

discuss their findings and instructed him not to retaliate against plaintiff and to

avoid spending time at plaintiff's cubicle. Daniels sent plaintiff a letter the same

day, advising her of the outcome of the investigation.

      On September 20, 2013, plaintiff emailed Garrity, claiming Daniels'

investigation was inadequate.      She asserted that "[McGrath] was directly

instructed twice in the past not to come near [her] and yet he completely

disregarded those instructions, kept harassing [her], and spent hours a day

sometimes in [her] cubicle." Further, "[he had] blatantly retaliated against [her]

for making complaints," engaged in inappropriate conversation by speaking

about sexual activities, and isolated her from coworkers. While his conduct

"appear[ed] to be 'favoritism,' [it was] actually hostile and suffocating." The

failure to propose anything more than a vague "change in reporting structure"

prompted plaintiff to engage legal counsel.

      On October 2, 2013, Daniels wrote to plaintiff and stated that plaintiff had

not previously made allegations of retaliation or sexual comments.              She

requested that plaintiff meet with her to prepare a written complaint, but plaintiff

did not follow up.




                                                                            A-4313-17T3
                                        20
                                         F.

      On March 5, 2014, plaintiff filed a complaint against NJTA and McGrath

in the Law Division, alleging hostile work environment sexual harassment,

retaliation, and IIED. Plaintiff alleged that since 2004, she had been "subjected

to repeated, pervasive, severe, and continuing instances of sexual harassment by

. . . McGrath on an almost daily basis." Specifically, McGrath would be at her

cubicle three to five hours daily, and he would flirt with her, stare at her body,

make inappropriate comments about her body and clothing, and discuss

inappropriate and sexually explicit topics. He also "direct[ed] [p]laintiff to

listen to certain 'love songs'" and made her listen to a raunchy comedian. In

addition, he "tried to use his supervisory authority to compel [p]laintiff to go on

a date with him" and granted plaintiff's requests for days off from work as a

favor, which he stated she would need to repay. Plaintiff claimed that "[b]ecause

of his obsession with her, . . . McGrath singled [her] out by attempting to isolate

her from her coworkers." He would tell her that coworkers disliked her, and he

forbid her from having visitors at her cubicle. He also "made special rules and

prohibitions that applied only to [p]laintiff." For example, according to plaintiff,

she was the only employee in the department that was required to obtain




                                                                            A-4313-17T3
                                        21
McGrath's permission to attend the baby shower, and when McGrath

reprimanded plaintiff at the shower, he "angrily pushed" her.

      Plaintiff first formally reported McGrath's behavior in 2007 and explained

at a subsequent meeting that she felt McGrath was "smothering her."          She

alleged that NJTA failed to adequately investigate her complaint and implement

a remedial plan and denied her request to report to a different supervisor.

Plaintiff complained about McGrath again in 2009, after he "wrongfully

humiliated [her] in front of another male employee, in an apparent fit of

jealousy."   According to plaintiff, Schwartz responded by suggesting that

plaintiff be written up, and when she asked Schwartz for a day off to think about

how to handle McGrath's continued harassment, he told plaintiff she "need[ed]

to have thicker skin." Around the same time, plaintiff also reported to Manuelli

that McGrath was "smothering [her] and singling [her] out," so she again

requested to report to another supervisor. Again, she alleged that her complaint

was "wholly unaddressed."

      Plaintiff alleged that McGrath's harassment and inappropriate conduct

continued thereafter. During the summer of 2012, "McGrath exhibited stalking

behavior" by visiting a bar near plaintiff's house "in order to find her" and

"instruct[ing] [a] coworker to tell him where [p]laintiff lived and further


                                                                         A-4313-17T3
                                      22
instruct[ing] the coworker to drive by [p]laintiff's house." Other employees also

noticed McGrath's behavior and would tell plaintiff that they observed him

"circle [her] cubicle constantly." Plaintiff filed her third complaint in 2013, but

the EEO officer failed to conduct a proper investigation. Plaintiff alleged that

all of her complaints were "mischaracterized as a personal disagreement."

      To support her claims of retaliation and IIED, plaintiff largely relied on

the allegations used to support her hostile work environment claim.            With

respect to the retaliation claim, plaintiff added that "[a]fter each such complaint,

. . . McGrath would scrutinize [her], harass her further, and attempt to isolate

her from her coworkers," and he once assigned her the menial task of opening

mail as punishment for reporting him.

      In response to plaintiff's complaint, Daniels interviewed McGrath,

Manuelli, Schwartz, Iko, three union representatives, and six other employees

during March and April 2014. Based on these interviews, Daniels issued a

detailed final investigative report on December 22, 2014, addressing each of

plaintiff's allegations. Daniels concluded that there was insufficient evidence to

support most of them and that McGrath's behavior toward plaintiff did not

violate NJTA's "Sexual Harassment" policy.




                                                                            A-4313-17T3
                                        23
      Daniels was only able to identify a few supportable allegations. There

was evidence that McGrath spent a lot of time at plaintiff's cubicle, although not

three to five hours daily. McGrath once emailed plaintiff the words "bad, bad,

girl," but it was a response to plaintiff informing him that she would arrive late

to work. He also gave plaintiff an explicit Jimmy Fallon comedy CD and

asserted he gave it to her after a conversation about Fallon. However, there was

insufficient evidence that McGrath "directed" plaintiff to listen to it. In addition

to McGrath's behavior, Daniels found that Schwartz told plaintiff that she

needed a thicker skin, but he had made the comment in response to her

complaints about coworker gossip regarding plaintiff's promotion.

      When plaintiff was deposed, she made additional specific allegations

about certain behaviors she felt were inappropriate. She recalled that on one

occasion, McGrath told her about his wife's personal problems stemming from

her difficult childhood; on another occasion, he told her his sister was sleeping

with an older married man; on two occasions, he told her a story about a toll

collector that once collected a ticket with semen on it; and on another occasion,

he told a story about being on a date and receiving oral sex. Plaintiff was unable

to recall the dates of these conversations. She also stated that McGrath gave her

inappropriate CDs on two occasions, although she could not recall when. One


                                                                            A-4313-17T3
                                        24
CD was an Eric Clapton album, and she claimed he directed her to listen to on e

of the love songs because it reminded him of her. The other was a raunchy

Jimmy Fallon comedy CD. Further, after attending a coworker's wedding,

plaintiff claimed that McGrath sent around a picture of plaintiff leaning close to

another coworker and stated that it looked like the coworker was touching

plaintiff's butt. In addition to these specific allegations, plaintiff insisted that

McGrath was "sitting on [her] desk for hours on end every single day," staring

at her, and often commenting about a coworker's breasts.

                                        G.

      NJTA and McGrath both moved for summary judgment. Judge LeBlon

heard oral argument on March 29, 2018, and on April 24, 2018, he issued an

oral decision, granting both motions.

      The judge found that plaintiff alleged two discrete acts in violation of the

LAD—NJTA's failures to reassign plaintiff to a new supervisor in response to

her 2007 and 2009 complaints—but these acts occurred outside the LAD's two-

year statute of limitations. The continuing violation theory could not save

plaintiff's claims, as any additional allegations occurred outside of the two-year

window before the filing date of March 5, 2014. Giving plaintiff the benefit of

all reasonable inferences, the judge further concluded that plaintiff's allegations


                                                                            A-4313-17T3
                                        25
"simply do not show any hostile work related conduct by . . . McGrath after

2009." Additionally, he found that plaintiff failed to allege "conduct [that] was

not unwelcome and/or severe and pervasive."

      In addition, the judge determined that McGrath could not be held

personally liable for a LAD violation because LAD allows redress from

employers, and the definition of an employer does not include individual

supervisors. The only way McGrath could be held individually liable was if he

or aided and abetted in discriminatory conduct. Plaintiff alleged that McGrath

was the sole harasser; he could not aid and abet himself.

      Under plaintiff's retaliation claim, the judge found that most of the

conduct she identified also formed the basis for her harassment claim. The judge

explained that "the same conduct that forms the basis of the hostile work place

cannot be then used to allege[] retaliation." Moreover, plaintiff did not allege

or demonstrate any adverse employment decision. The only conduct relevant to

this element was plaintiff's assignment to open the toll collector bags. However,

Iko, not McGrath, required plaintiff to complete the task.

      Lastly, the judge dismissed plaintiff's IIED claim, as she failed to make a

prima facie showing that McGrath engaged in IIED, and he denied plaintiff's




                                                                         A-4313-17T3
                                      26
request for punitive damages, "based upon the lack of facts or law to support

such a [request]."

      This appeal ensued.

                                        II.

                                        A.

      We review a decision granting summary judgment applying the same

standard that governed the trial judge. Henry v. N.J. Dep't of Human Servs.,

204 N.J. 320, 330 (2010). The judge must determine whether, "if, considering

the burden of persuasion at trial, the evidence submitted by the parties on the

motion, together with all legitimate inferences therefrom favoring the non -

moving party, would require submission of the issue to the trier of fact." R.

4:46-2(c). If so, the motion must be denied. Brill, 142 N.J. at 540. However,

"if the pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is not genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law," the motion must be granted. R. 4:46-2(c). In the

absence of a genuine issue of material fact, we review the judge's application of

the law de novo. Henry, 204 N.J. at 330.




                                                                            A-4313-17T3
                                        27
      When reviewing LAD claims, we also consider the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-05 (1973), and adopted by our Supreme Court, Battaglia v. United Parcel

Serv., Inc., 214 N.J. 518, 546 (2013); Andersen v. Exxon Co., U.S.A., 89 N.J.

483, 492-93 (1982). Under this framework,

            (1) the plaintiff must come forward with sufficient
            evidence to constitute a prima facie case of
            discrimination; (2) the defendant then must show a
            legitimate nondiscriminatory reason for its decision;
            and (3) the plaintiff must then be given the opportunity
            to show that defendant's stated reason was merely a
            pretext or discriminatory in its application.

            [Henry, 204 N.J. at 331 (quoting Dixon v. Rutgers, 110
            N.J. 432, 442 (1988)).]

See McDonnell Douglas, 411 U.S. at 802, 804.

                                        B.

      We first address plaintiff's hostile work environment sexual harassment

claim. At the outset, we agree with the trial judge that plaintiff alleg ed discrete

acts occurring earlier than March 5, 2012 and that her claims arising from such

conduct are time-barred, as LAD claims are governed by a two-year statute of

limitations. See Montells v. Haynes, 133 N.J. 282, 292 (1993). Additionally,

any allegations of conduct occurring within the statute of limitations did not

reveal a pattern of tortious conduct sufficient to warrant application of the

                                                                            A-4313-17T3
                                        28
continuing violation doctrine. See Mancini v. Township of Teaneck, 349 N.J.

Super. 527, 557 (App. Div. 2002), aff'd as modified, 179 N.J. 425 (2004). We

further conclude, for the reasons set forth below, that plaintiff did not allege any

actionable conduct that occurred within the statute of limitations.

      The LAD prohibits employers from discriminating against their

employees on the basis of sex or gender. N.J.S.A. 10:5-12(a). This type of

discrimination includes sexual harassment, which may arise in the form of a

hostile work environment. Lehmann v. Toys 'R' Us, Inc., 132 N.J. 587, 601

(1993). "Hostile work environment sexual harassment . . . occurs when an

employer or fellow employees harass an employee because of his or her sex to

the point at which the working environment becomes hostile." Ibid. It need not

be the result of conduct that is sexual in nature and may "occur[] because of the

victim's sex." Id. at 602.

      To establish a prima facie case for hostile work environment sexual

harassment, the employee must demonstrate that "the complained-of conduct (1)

would not have occurred but for the employee's gender; and it was (2) severe or

pervasive enough to make a (3) reasonable [person] believe that (4) the

conditions of employment are altered and the working environment is hostile or

abusive." Griffin v. City of East Orange, 225 N.J. 400, 413-14 (2016) (quoting


                                                                            A-4313-17T3
                                        29
Lehmann, 132 N.J. at 603-04). The first prong is discrete, whereas the others

are largely interdependent. Lehmann, 132 N.J. at 604.

      "Severe or pervasive" conduct may be established by proof of "numerous

incidents that, if considered individually, would be insufficiently severe to state

a claim, but considered together are sufficiently pervasive to make the work

environment intimidating or hostile." Id. at 607. The focus of this cause of

action is on the conduct, not the harm an employee may or may not have

suffered, as the LAD's "primary purpose is to end discrimination." Id. at 610.

Further, "the plaintiff need not personally have been the target of each or any

instance of offensive or harassing conduct," as "[a] women's perception that her

work environment is hostile to women will obviously be reinforced if she

witnesses the harassment of other female workers." Id. at 611.

      Courts apply an objective standard when determining whether a plaintiff

has demonstrated harassment that was "sufficiently severe or pervasive to alter

the conditions of employment and to create a hostile or intimidating work

environment." Id. at 611-12. This objective standard is gender-specific and

takes into consideration the reaction of a reasonable person of the plaintiff's

gender, who may be either "sensitive" or "tough," and it does not reject a

reaction merely because it is emotional. Id. at 613-14. "Only an idiosyncratic


                                                                           A-4313-17T3
                                       30
response of a hypersensitive plaintiff to conduct that a reasonable [person]

would not find harassing is excluded[.]" Id. at 614. The judge should consider

"the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee's work performance."

Cutler v. Dorn, 196 N.J. 419, 432 (2008) (quoting Green v. Jersey City Bd. of

Educ., 177 N.J. 434, 447 (2003)).

      "[A] hostile work environment discrimination claim cannot be established

by . . . comments which are 'merely offensive.'" Mandel v. UBS/Painewebber,

Inc., 373 N.J. Super. 55, 73 (App. Div. 2004) (first alteration in original)

(quoting Heitzman v. Monmouth County, 321 N.J. Super. 133, 147 (App. Div.

1999)). Employees are "not entitled to a perfect workplace, free of annoyances

and colleagues [they find] disagreeable." Herman v. Coastal Corp., 348 N.J.

Super. 1, 23 (App. Div. 2002) (quoting Lynch v. New Deal Delivery Serv. Inc.,

974 F. Supp. 441, 452 (D.N.J. 1997)). Therefore, not all persistent efforts at

friendship are necessarily harassment, when viewed objectively. See Godfrey

v. Princeton Theological Seminary, 196 N.J. 178, 197-99 (2008).

      We reject plaintiff's contention that she showed by a preponderance of the

evidence that McGrath engaged in severe or pervasive conduct that would cause


                                                                        A-4313-17T3
                                      31
a reasonable woman to believe she was subjected to a hostile or abusive work

environment, such that her conditions of employment were altered. Setting

aside plaintiff's subjective response to McGrath's alleged behavior, the evidence

suggests a largely benign relationship between plaintiff and McGrath,

interspersed with a few apparently unprofessional comments over the course of

several years, though not rising to the severity or pervasiveness required to

create a hostile work environment.

      We further reject plaintiff's contention that the record presents genuine

issues of material fact as without merit. Several of the purported factual disputes

cited in her appellate brief significantly mischaracterize the deposition

testimony to which she cites. Additionally, many of her allegations are self-

serving conclusory statements based largely on unsubstantiated inferences and

feelings, including that McGrath wanted to look up her dress, intended to

exchange sexual favors or social interactions for allowing plaintiff to take

vacation time, and intended to isolate her and create friction between her and

other coworkers.     Such assertions are insufficient to defeat a motion for

summary judgment. See Horizon Blue Cross Blue Shield of N.J. v. State, 425

N.J. Super. 1, 32 (App. Div. 2012); Oakley v. Wianecki, 345 N.J. Super. 194,

201 (App. Div. 2001).


                                                                           A-4313-17T3
                                       32
                                         C.

      We next address plaintiff's retaliation claim.      Under the LAD, it is

unlawful "[f]or any person to take reprisals against any person because that

person has opposed any practices or acts forbidden under [the LAD] . . . or to

coerce, intimidate, threaten or interfere with any person in the exercise or

enjoyment of . . . any right granted or protected by [the LAD]." N.J.S.A. 10:5-

12(d). To establish a prima facie case for a retaliation claim, a plaintiff must

show that "(1) [he or she] engaged in a protected activity known by the

employer; (2) thereafter [the] employer unlawfully retaliated against [him or

her]; and (3) [the employee's] participation in the protected activity caused the

retaliation."    Tartaglia v. UBS PaineWebber Inc., 197 N.J. 81, 125 (2008)

(quoting Craig v. Suburban Cablevision, Inc., 140 N.J. 623, 629-30 (1995)).

Additionally, the plaintiff must show there was a reasonable, good faith basis

for the complaint that allegedly caused the employer to retaliate. Carmona v.

Resorts Int'l Hotel, Inc., 189 N.J. 354, 373 (2007).

      We reject plaintiff's contention that she showed by a preponderance of the

evidence that McGrath and NJTA retaliated against her for reporting McGrath's

behavior.       In her appellate brief, plaintiff alleges various acts, including

increased scrutiny, making nasty remarks and cursing, forbidding visitors in her


                                                                          A-4313-17T3
                                        33
cubicle, relegating her to trivial tasks, inappropriately touching and pushing her,

writing her up when she objected to McGrath's tone, and refusing to move her

seat when she requested.        She also cites to the EEO officer's "sham

investigation" and the NJTA's end to her disability benefits and dispute as to her

workers' compensation claim. These assertions are unsupported, conclusory,

mischaracterized, or insufficient to constitute an adverse employment action

caused by plaintiff's complaints about McGrath's conduct.

                                        D.

      Finally, we address plaintiff's IIED claim. To establish a claim for IIED,

a plaintiff must prove four elements: the "defendant acted intentionally or

recklessly," the "conduct was 'extreme and outrageous,'" the conduct

proximately caused the plaintiff's emotional distress, and such distress was "so

severe that no reasonable [person] could be expected to endure it." Ingraham v.

Ortho-McNeil Pharm., 422 N.J. Super. 12, 19-20 (App. Div. 2011) (quoting

Buckley v. Trenton Saving Fund Soc'y, 111 N.J. 355, 366 (1988)).

      A plaintiff must demonstrate conduct "so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community." Id. at

21 (quoting Buckley, 111 N.J. at 366). Generally, a plaintiff is able to satisfy


                                                                           A-4313-17T3
                                       34
this "elevated threshold" only in extreme cases, ibid., and "it is extremely rare

to find conduct in the employment context that will rise to the level of

outrageousness necessary to provide a basis for recovery," Griffin v. Tops

Appliance City, 337 N.J. Super. 15, 23-24 (App. Div. 2001) (quoting Cox v.

Keystone Carbon Co., 861 F.2d 390, 395 (3d Cir. 1998)) (citing Taylor v.

Metzger, 152 N.J. 490, 508-21 (1998)). In Ingraham, we listed several examples

of conduct on both ends of the spectrum. See 422 N.J. Super. at 21-22.

      In light of our decisions with respect to plaintiff's LAD claims, we

conclude that plaintiff failed to make a prima facie showing of IIED. While the

infrequent comments referring to sexual content or the tone and language

involved in heated arguments may be unprofessional and not received well by

all, they do not rise to the level of "atrocious" conduct "utterly intolerable in a

civilized community." Id. at 21 (quoting Buckley, 111 N.J. at 366). Further,

plaintiff's own efforts to engage with McGrath and her reference to him as a

friend at times belie her contention that his alleged pattern of abuse and

obsessive behavior was so intolerable.

      To the extent we have not addressed any of plaintiff's remaining

arguments, we conclude that they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).


                                                                           A-4313-17T3
                                       35
Affirmed.




                 A-4313-17T3
            36